Citation Nr: 0125945	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for dyshidrotic eczema 
involving the hands.

2.  Entitlement to an increased (compensable) evaluation for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to April 
1978, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) in Boston 
Massachusetts.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard the veteran maintains in part that the skin 
disorder of the hands was caused by Dioxin exposure while 
serving in Vietnam.  This aspect of the veteran's claim has 
not been adjudicated by the RO.  He has also indicated that 
the severity of the skin disorder varies during the year.  
During his hearing before the undersigned member of the Board 
in August 2001 he stated that he received treatment at the VA 
facility in Springfield.  These records are not on file.  The 
veteran's representative has requested a current VA 
examination to determine any relationship between the tinea 
pedis and the eczema of the hands.  In view of these facts, 
the Board is of the opinion that additional development is 
warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should request the appellant to 
identify the names, addresses, and 
approximates dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim.  
With any necessary authorization forms, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not previously been 
associated with the claims file.

3.  The RO should request the VA facility 
in Springfield, Massachusetts to furnish 
copies of all medical records pertaining 
to treatment for skin disorders.

4.  The RO should schedule the veteran for 
a VA examination by a dermatologist in 
order to determine the nature and severity 
of the service connected tinea pedis and 
nature, severity, and etiology of any skin 
disorder involving the hands.  The 
examiner should be furnished the veteran's 
claims file and a copy of this Remand for 
review prior to the examination.  All 
indicated special studies should be 
accomplished.  It is requested that the 
examiner obtain a detailed history 
regarding any exfoliation, exudation or 
itching.  

Following the examination, the examiner is 
requested to render an as to whether it is 
as likely as not that any skin disorder of 
the hands diagnosed is related to service, 
particularly exposure to Agent Orange?  If 
no, whether it is as likely as not that 
any skin disorder of the hands diagnosed 
is a manifestation of, was caused, or is 
aggravated by the service connected tinea 
pedis.  Allen v. Brown, 7 Vet. App. 439 
(1995)

5.  Thereafter, the RO should readjudicate 
the veteran's claims, to include 
consideration of staged ratings as set 
forth in Fenderson v. West, 12 Vet. App. 
119 (1999) and whether any skin disorder 
of the hands is related to exposure to 
Agent Orange.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





